Citation Nr: 0504124	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling, to 
include a separate 10 percent rating for each ear. 

2.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2001, the veteran provided testimony before a 
Veterans Law Judge via videoconferencing; a transcript is of 
record on the then pending appellate  issues of entitlement 
to service connection for tinnitus and defective hearing in 
the left ear; and an increased evaluation of right ear 
defective hearing, then rated as 10 percent disabling.

The Board granted service connection for defective hearing in 
the left ear in a decision in May 2001; in that same 
decision, the Board remanded the case for re-evaluation on 
the basis of the now service-connected bilateral hearing loss 
and for the RO to address other development on the tinnitus 
issue.  

In rating action in July 2002,  the RO granted service 
connection for unilateral, and later revised that grant to 
service connection for bilateral tinnitus, for which a 10 
percent rating was assigned.  It has also assigned a 10 
pecent rating for the bilateral hearing loss.

Service connection is also in effect for right tympanoplasty 
and scar from a skin graft on the back of the right ear, for 
each of which a noncompensable rating is assigned.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues relating to tinnitus and defective 
hearing.

2.  The veteran's tinnitus, due to acoustic trauma, which is 
persistent and often loud and constant, involves both ears; 
the veteran wears hearing aids.

3.  At VA audiometric evaluations in 2002 and 2004, the 
veteran had an average decibel loss of 110 to 120+ in the 
right ear with 0 percent discrimination, and 42 to 44 
decibels in the left ear with 90 percent discrimination 
ability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1151, 5103A, 
5107 (West 2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2003); 38 C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic 
Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's all due process.  In these 
current issues, as they now stand before the Board, the 
veteran has been afforded the requisite clinical testing, and 
has been given the opportunity to provide all other pertinent 
documentation relating to his current complaints with regard 
to hearing loss and tinnitus.  The Board remanded the case 
for additional testing.  And the veteran has expressed his 
understanding for the pertinent regulations and what is 
required, and by whom, with regard to evidence.  All in all, 
the Board is satisfied that all due process requirements and 
that all rights of the veteran have been fully protected and 
addressed as they relate to ratings for tinnitus and 
defective hearing. 

Tinnitus
Criteria

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  

For comparative purposes, under the previous criteria 
effective prior to June 10, 1999, persistent tinnitus as a 
result of head injury, concussion, or acoustic trauma 
warranted a 10 percent evaluation. 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999). Note 
(1) thereafter reflects that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other diagnostic codes, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

However on May 22, 2003, the VA's General Counsel issued 
VAOPGCPREC 2-2003 which specifically addressed the question 
of ratings for recurrent tinnitus.

The opinion, in pertinent part, is as follows:

Whether Diagnostic Code (DC) 6260, as in 
effect prior to June 10, 1999, and as 
amended as of that date, authorizes a 
single 10% disability rating for 
tinnitus, regardless of whether tinnitus 
is perceived as unilateral, bilateral, or 
in the head, or whether separate 
disability ratings for tinnitus in each 
ear may be assigned under that or any 
other diagnostic code?

DISCUSSION:

1. Before 1999, the rating schedule 
authorized a 10% disability rating for 
tinnitus incurred as a result of trauma 
to the head.  See generally 38 C.F.R. § 
4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or 
acoustic trauma.").  At that time, 
manifestations of tinnitus that were not 
the result of head trauma could be rated 
in association with the underlying cause 
under the appropriate diagnostic code. In 
1999, the Rating Schedule was amended, 64 
Fed. Reg. 25,202, 25,210 (1999), to 
provide service connection for "Tinnitus, 
recurrent," regardless of its etiology. 
38 C.F.R. § 4.87, DC 6260. Additionally, 
a note was added in the 1999 amendment 
instructing raters that: "A separate 
evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an 
evaluation under one of those diagnostic 
codes." 38 C.F.R. § 4.87, DC 6260.  
Neither the prior nor the amended 
regulation contained any language 
suggesting that a separate tinnitus 
rating could be awarded for each ear, nor 
does any other rating schedule provision 
in effect prior to or after 1999 suggest 
that such separate ratings may be 
awarded.  For example, 38 C.F.R. § 
4.124a, DC 8046, has long provided that, 
for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective 
complaints such as headache, dizziness, 
tinnitus, insomnia and irritability . . . 
will be rated 10 percent and no more 
under diagnostic code 9305." In such 
cases, the condition of tinnitus is taken 
into account as a rating factor which may 
give rise to a maximum 10% disability 
rating without regard to whether the 
condition is unilateral or bilateral in 
nature.

2.  The Merck Manual states that tinnitus 
is the perception of sound in the absence 
of an acoustic stimulus. "The Merck 
Manual" 665 (17th ed. 1999).  VA 
discussed the nature of tinnitus in a 
recent notice of proposed rulemaking 
concerning the rating schedule provision 
governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-tinnitus"), 
the sound is audible to other people, 
either simply by listening or with a 
stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the 
sound, such as vascular or muscular 
disorders.  Objective tinnitus may also 
be due to such nonpathologic causes as 
noise from the temporomandibular joints, 
openings of the eustachian tubes, or 
repetitive muscle contractions.

Accordingly, objective tinnitus is 
properly evaluated as part of the 
underlying condition causing it.

3.  The notice of proposed rulemaking 
went on to explain that:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds.)). The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with 
tinnitus that 63% reported tinnitus in 
both ears and 11% reported it as filling 
the head. (http://www.ohsu.edu/ohrc- 
otda/95-01/data/08.html).  Therefore, in 
the great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears. 67 Fed. Reg. at 
59,033.  As VA's notice of proposed 
rulemaking made clear, the perception of 
noise is the disability identified in 
true tinnitus, and the source of this 
perceived noise is not in either or both 
ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.

4. On May 14, 2003, VA published a final 
rule adding a note to DC 6260, directing 
raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head." 68 Fed. 
Reg. 25,822, 25,823 (2003); 38 C.F.R. § 
4.87, DC 6260, note (2). The notice also 
added a note providing that objective 
tinnitus is to be evaluated as part of 
the underlying condition, not under DC 
6260.  38 C.F.R. § 4.87, DC 6260, note 
(3). The notice stated that:

This document amends the Department of 
Veterans Affairs (VA) Schedule for Rating 
Disabilities to state more explicitly the 
method of evaluation of tinnitus under 
diagnostic code 6260 in the portion of 
the rating schedule that addresses 
evaluation of disabilities of the ear.  
The intended effect of this action is to 
codify current standard VA practice by 
stating that recurrent tinnitus will be 
assigned only a single 10-percent 
evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.  As was stated in 
the notice of proposed rulemaking: "This 
amendment involves no substantive change 
and is consistent with current practice." 
67 Fed. Reg. at 59,033.  Thus, the 
amendment restated in more explicit terms 
the rule reflected in prior VA 
regulations that only a single 10% rating 
for tinnitus is authorized regardless of 
whether tinnitus is perceived as 
unilateral, bilateral, or in the head.

5.  The 1999 amendment to DC 6260 
reflected an awareness that tinnitus need 
not be constant to be disabling and that 
it can have causes other than head 
trauma.  59 Fed. Reg. 17,295, 17,297 
(1994). The amendment addressed the need 
to accommodate tinnitus resulting from 
other causes.  Further, the note added to 
DC 6260 by that amendment reflects the 
rule, stated in 38 C.F.R. § 4.14, that 
the disability resulting from tinnitus 
cannot be rated simultaneously under more 
than one diagnostic code.  The 1999 
amendment did not reflect any change in 
view as to the nature of tinnitus itself.  
Thus, the most recent amendment to DC 
6260 definitively stating that only a 
single 10% disability rating is 
authorized for tinnitus merely restates 
the law as it existed both prior to and 
after the 1999 amendment.  Accordingly, 
the rule that only a single 10% 
disability rating is authorized for 
tinnitus regardless of whether the 
tinnitus is perceived as unilateral, 
bilateral, or in the head is for 
application in cases arising both before 
and after the 1999 amendment.

HELD:

Diagnostic Code 6260 (currently codified 
at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of 
that date, authorized a single 10% 
disability rating for tinnitus, 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head. Separate ratings for tinnitus 
for each ear may not be assigned under DC 
6260 or any other diagnostic code.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.



Factual background and Analysis

The veteran was reportedly exposed to acoustic trauma in 
service.

On various VA examinations of record, the veteran complained 
of persistent or constant bilateral tinnitus.  He has said at 
one time or another that the prevalent ringing is in either 
right or left ear, depending on the circumstances, and that 
on occasion, wearing of his hearing aids would help.

However, as for the issue of entitlement to a rating in 
excess of 10 percent, the Board notes that 10 percent is the 
highest allowable evaluation under Diagnostic Code 6260 under 
old or new criteria.  There is no evidence, nor for that 
matter, a claim, that the veteran's tinnitus is a result of 
other than acoustic trauma, and thus various other codes such 
as relating to tinnitus due to brain tumor, etc., are 
inapplicable.  

Defective Hearing
Criteria

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2004).   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  

Factual Background 

Prior audiological evaluations and reports are in the file 
for comparison.

VA outpatient records show that the veteran has been given 
hearing aids and has been seen on a recurrent basis for 
various adjustments and  repairs, etc.

At the time of a January 2002 VA evaluation, the veteran 
reported that he had had hearing loss since 1962 following 
right ear surgery.  He indicated that he had been exposed to 
considerable noise in service as well.  Since then the 
hearing loss had been progressive.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
120+
120+
120+
120+
LEFT
45
35
40
50
40

This averages out to 120+ decibels in the right ear at those 
frequencies, and 42 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 0 percent 
in the right ear and of 90 percent in the left ear.  

At the time of a May 2004 VA evaluation, the veteran reported 
that he had had hearing loss since 1962 following right ear 
surgery.  Since then the hearing loss had been progressive.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
120+
120+
120+
120+
120+
LEFT
50
40
40
50
45

This averages out to 120+ decibels in the right ear at those 
frequencies, and 44 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 0 percent 
in the right ear and of 90 percent in the left ear.  

Analysis

The Board notes that the recent VA audiological evaluations 
showed virtual deafness in the right ear and some hearing 
loss at all frequency levels in the left ear.  Whether using 
the 2002 or 2004 audiometric findings, the veteran's hearing 
loss, as specifically reflected in average decibel loss and 
discrimination ability, would translate on the hearing chart 
at 10 percent disabling.  And while there has been a slight 
increase in the loss shown in 2004 over that identified in 
the left ear two years before, the loss shown on both tests, 
in the aggregate, does not warrant an evaluation in any event 
in excess of 10 percent. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  Accordingly, the preponderance of 
the evidence is against the claim for an increased rating for 
bilateral hearing loss.  Gilbert, 1 Vet. App. at 53.

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2001).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).

ORDER

An increased evaluation for tinnitus in excess of 10 percent 
disabling, is not warranted.

An increased evaluation for bilateral defective hearing in 
excess of 10 percent disabling, is not warranted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


